PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/713,544
Filing Date: 22 Sep 2017
Appellant(s): MCATEE et al.



__________________
Brian B. Ho
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2021.
 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/26/2016 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.  	Important Notes Regarding To the TU Reference:
	(i)	Tu discloses the user interface 202 that can be a touch-screen interface, audio components (e.g., speakers), knobs, and/or others (see at least ¶ [0043].)
(ii)	Tu user interface 202/252 being inactive/deactivated corresponds to the “claimed” quiet mode being active and Tu user interface 202/252 being active/activated state corresponds to the “claimed” quiet mode being inactive.
	(iii)	Tu display being inactive/deactivated/off (when the wearable device or the processor is in a lower-power state, sleep state or powered-off state; see ¶ [0005]: last 5 lines; ¶ [0011]: last 6 lines; ¶ [0035]:10-13) corresponds to the display screen being in the “claimed” first state and Tu display being active/on (when the wearable device or the processor is in a full operational state or a wake state; see ¶ [0010]: last 8 lines; ¶ [0012]; ¶ [0035]: last 3 lines)) corresponds to the display screen being in the “claimed” second state.	
	(iv)	When the wearable device or the processor of the wearable device is in a low-power or sleep state, the display is deactivated (see ¶ [0005]: last 5 lines; ¶ [0011]: last 6 lines; ¶ [0035]:10-13) and the user interface is deactivated (see ¶ [0011]: last 6 lines; ¶ [0059]: last 4 lines; ¶ [0063]:1-2; ¶ [0073]: last 5 lines.) 
see ¶ [0045]), the display is activated (see ¶ [0010]: last 8 lines; ¶ [0012]; ¶ [0035]: last 3 lines) and the user interface is activated (see ¶ [0010]: last 8 lines; ¶ [0012]; ¶ [0072].)

B.  	Response to arguments of claims of Group A, specifically the representative independent claim 1
	1.	Appellant argues on pages 18-20 of the brief, specifically page 18: “Tu and Okamoto fail to teach … Claim 1 requires … In other words, the claims require handling a wrist raise gesture differently based on whether a quiet mode is active or inactive: (1) if the quiet mode is inactive, the wrist raise gesture causes the display screen to transition from a first state to a second state; and (2) if the quiet mode is active, the wrist raise gesture results in the display screen being maintained in the first state.” (Emphasis added.) Examiner respectfully disagrees because claim 1 does not require “handling a wrist raise gesture differently based ONLY on whether a quiet mode is active or inactive” and Tu explicitly teaches “handling a wrist raise gesture differently based on (a) whether a quiet mode is active or inactive and (b) whether a dwell time reaches or exceeds a threshold: (1) if the dwell time reaches or exceeds the threshold and the user interface is active (corresponding to “the quiet mode is inactive”), the wrist raise gesture causes the display screen to transition from a first state to a second state; and (2) if the dwell time does not reach or exceed the threshold and the user interface is inactive (corresponding to “the quiet mode is active”), the wrist raise gesture results in the display screen being maintained in the first state.
the path flowing through block 402-424 of Fig. 4, teaches the claimed limitation, “in response to receiving the user input (see block 410, discussing to receive a possible raise gesture; see at least ¶ [0008]:1-3, disclosing the raise gestures being wrist-raising gestures): when it is determined that the user input, received while the display screen of the electronic device is in the first state, is a wrist raise gesture and is received while the quiet mode of the electronic device is inactive (see block 402; ¶ [0063]:1-3, discussing at block 402 the processor being in a sleep state during which the display is deactivated [[further see the above note (iv) or ¶ [0005]: last 5 lines; ¶ [0011]: last 6 lines; ¶ [0035]:10-13, disclosing the display deactivated when the processor is in a sleep state]]; see block 418; ¶ [0072], the user interface is activated [[or the claimed quiet mode of the electronic device is inactive; see the above note (ii)]] when the dwell time reaches or exceeds the threshold at block 414, thereby rendering the display is deactivated and the user interface is activated before block 422 for further processing next blocks; see blocks 420-424; ¶ [0073], discussing when it is determined that the user input, received [[at the gesture classifier 234 of the processor; see Fig. 2A, 2B]] while the display is deactivated [[as the claimed display screen of the electronic device is in the first state]], is a confirmed wrist raise gesture and is received [[at the gesture classifier 234 of the processor; see Fig. 2A, 2B]] while the user interface is activated [[or the claimed quiet mode of the electronic device is inactive]], transition, in response to the user input the display screen from the first state to the second state” (see block 424; ¶ [0073]:10-12, discussing the wake control logic of confirmed gesture is notified; further see ¶ [0012], discussing when the wake control logic of confirmed gesture is notified, the processor can respond by activating the display, i.e., transition, in response to the user input, the display screen from the display being inactivated [[as the claimed first state]] to the display being activated [[as the claimed second state]].)
Further, Tu, specifically the path flowing through block 402-416 and back to block 404 of Fig. 4, teaches the claimed limitation, “in response to receiving the user input (see block 410, discussing to receive a possible raise gesture; see at least ¶ [0008]:1-3, disclosing the raise gestures being wrist-raising gestures): when it is determined that the user input, received while the display screen of the electronic device is in the first state, is a wrist raise gesture and is received while the quiet mode of the electronic device is active, maintain the display screen in the first state (see block 402; ¶ [0063]:1-3, discussing at block 402 the user interface is in inactive/inactivated [[or the claimed quiet mode of the electronic device is active; see the above note (ii)]] and the processor being in a sleep state during which the display is deactivated as the claimed display screen of the electronic device is in the first state [[further see the above note (iv) or ¶ [0005]: last 5 lines; ¶ [0011]: last 6 lines; ¶ [0035]:10-13, disclosing the display being deactivated when the processor is in a sleep state]]; see block 410; ¶ [0069], discussing “YES” when it is determined that the user input, received while the display is deactivated [[as the claimed display screen of the electronic device is in the first state]], is a wrist raise gesture and is received while the user interface is inactivated [[or the claimed quiet mode of the electronic device is active]]; see “NO” in block 416 causing the transition from block 416 and back to block 404; ¶ [0071], discussing to maintain the display deactivated [[as the claimed display screen in the first state]] and the user interface is inactivated, with the dwell time does not reach the threshold.)   

As also discussed above, the claim requires that if the quiet mode is active, a wrist raise gesture will cause the display to transition from a first state to a second state. However, if the quiet mode is inactive, a wrist raise gesture will cause the display to be maintained in the first state. It then follows that the Examiner’s proposed mapping of Tu’s elements to the claim’s elements would require a disclosure in Tu in which if the user interface 202 is inactive, a wrist raise gesture will cause the display to transition from off to on, but if the user interface 202 is active, the same wrist raise gesture will cause the display to remain off. There is no such disclosure in Tu. In fact, such an arrangement would be entirely counterproductive, as there would be no reason to maintain a display in an off state if a user interface is active, as a user would be unable to see the “active” user interface if the display is off.” (Emphasis added.) Examiner respectfully disagrees because claim 1 requires that if the quiet mode is inactive (instead of active, as argued), a wrist raise gesture will cause the display to transition from a first state to a second state and that if the quiet mode is active (instead of inactive, as argued), a wrist raise gesture will cause the display to be maintained in the first state. Further, as discussed above, “to maintain a display in an off state if a user interface is active” after block 418 is only for the processor further processing blocks 420-422 (or even blocks 420-428) which do not require the user to see or to perform any action.
 
	2. 	Response to “The Examiner’s analysis relies on faulty and incorrect assumptions about the reference”
		Appellant argues on page 21 of the brief: “The Examiner … This portion of Tu contains no disclosure that when the user interface 202 is activated, the display screen remains inactive or off, which is essential to the rejection presented in the Office Action.” Examiner see block 402; ¶ [0063]:1-3, discussing at block 402 the user interface is in inactive/inactivated [[or the claimed quiet mode of the electronic device is active; see the above note (ii)]] and the processor being in a sleep state during which the display is deactivated as the claimed display screen of the electronic device is in the first state [[further see the above note (iv) or ¶ [0005]: last 5 lines; ¶ [0011]: last 6 lines; ¶ [0035]:10-13, disclosing the display being deactivated when the processor is in a sleep state]].) The display screen is started to be activated during the process of block 424 (see the  discussion in the Response (1) above; or see block 424; ¶ [0073]:10-12, discussing the wake control logic of confirmed gesture is notified; further see ¶ [0012], discussing when the wake control logic of confirmed gesture is notified, the processor can respond by activating the display, i.e., transition, in response to the user input, the display screen from the display being inactivated [[as the claimed first state]] to the display being activated [[as the claimed second state]].) Note that the Office action cites steps/blocks 418-426 for best understanding the display remaining inactive when the user interface is activated in blocks 418-422 and the display being active during the process of block 424, as discussed above.
	Appellant further argues on pages 21-22 of the brief: “Furthermore, later portions of Tu make clear that that the opposite is actually true - when the user interface 202 is activated at block 418, the display screen is also activated: In some embodiments … is not activated.” Examiner respectfully disagrees because Appellant has tried to read other embodiments, specifically ¶ [0185] indicated by the Appellant, into the embodiment discussed in the rejection.
Furthermore, from a practical standpoint, it would not make any sense to activate a user interface while maintaining the display screen in the off state, as the display screen is needed in order to see the user interface. The only thing that taking such an action would accomplish is to consume valuable resources for no practical benefit.” Examiner respectfully disagrees. See the discussion in the last paragraph of the above Response section (B)(1).
	Appellant goes on and states on pages 22-23 of the brief: “At a more fundamental level … obviousness.” Examiner respectfully disagrees. See the discussion in the above Response section (B)(1).

C.  	Response to arguments of claims of Group B, specifically the representative claim 43
	1. 	Appellant argues on page 24 of the brief: “The Office Action alleges … Dependent claims 43-45 further clarify that in the final two paragraphs of claim 1, the wrist raise gesture is the same wrist raise gesture, and is one that would cause the electronic device to transition the display screen from the first state to the second state when the quiet mode of the electronic device is inactive. Tu does not disclose a wrist raise gesture that would cause the display screen to turn from off to on if the user interface 202 is inactive, but would also cause the display screen to remain off if the user interface is active. Again, as discussed above, Tu fails to disclose a feature in which the same wrist raise gesture results in different outcomes based on whether the quiet mode is active or inactive. Accordingly, Tu fails to disclose the features recited in dependent claims 43, 44, and 45.” Examiner respectfully disagrees because Tu, as discussed in the final Office and further discussed in the above Response section (B)(1), discloses the same wrist raise gesture results in different outcomes based on: (a) whether a quiet mode is active or and (b) whether a dwell time reaches or exceeds a threshold: (1) if the dwell time reaches or exceeds the threshold and the user interface is active (corresponding to “the quiet mode is inactive”), the wrist raise gesture causes the display screen to transition from a first state to a second state; and (2) if the dwell time does not reach or exceed the threshold and the user interface is inactive (corresponding to “the quiet mode is active”), the wrist raise gesture results in the display screen being maintained in the first state.

D.  	Response to arguments of claims of Group C, specifically the representative claim 6
	1.   	Appellant argues on page 25 of the brief: “The cited references fail to teach or suggest, “wherein the transitioning of the display screen from the first state to the second state comprises increasing a brightness level of the display screen toward a predetermined brightness level at a rate that varies in accordance with a rotational velocity of the first rotation at the rotatable input mechanism.” … The Office Action alleges that Liu discloses these features, specifically citing the Abstract and paragraph [0032] of the machine translation of Liu. However, while the disclosure of Liu includes a passing suggestion that rotation of the swivel arm LED lamp affects “display brightness,”79 there is no disclosure of increasing a brightness level of the display screen toward a “predetermined brightness level,” or increasing the brightness level at “a rate that varies in accordance with a rotational velocity of the first rotation at the rotatable input mechanism.”… claims 6, 21, and 34.” (Emphasis added.) Examiner respectfully disagrees. 
The above modified Tu in view of Okamoto, as discussed in the rejection of claim 1, renders “the transitioning the display screen from the first state [[the display screen is deactivated or off with a minimal display brightness]] to the second state [[the display screen is activated with a predetermined display brightness]] comprising activating the display screen from the first state [[the display screen being deactivated or off having a minimal display brightness]] to the second state [[the display screen being activated or on having a predetermined display brightness]], i.e., increasing a brightness level of the display screen from a minimum brightness [[from the first state]] toward a predetermined brightness level [[to the second state]] in accordance with the first rotation at the rotatable input mechanism”, but is silent to “increasing a brightness level of the display screen toward a predetermined brightness level at a rate that varies in accordance with the rotational velocity of the rotation at the rotatable input mechanism” as claimed. 
Liu, Abstract and paragraph [0032] of the machine translation, teaches the variable-speed rotation of the rotating arm [[the rotating arm construed as the rotating input mechanism]] causing the LED lamp in rotation to effect display brightness adjustable. Moreover, when the Liu display screen is in the first state [[as the display screen is deactivated or off]], the display screen has a minimal display brightness level and when the Liu display screen is in the second state [[as the display screen is activated or on]], the display screen has a predetermined display brightness level. Therefore, Liu discloses a transition of the display screen from the first state [[as the display screen is deactivated or off]] to the second state [[as the display screen is activated or on]] comprising activating the display screen from the first state [[the display screen being deactivated or off having a minimal display brightness]] to the second state [[the display screen being activated or on having a predetermined display brightness]], i.e., increasing a brightness level of the display screen from a minimum brightness [[from the first state]] toward a predetermined brightness level [[to the second state]] in accordance with the variable-speed rotation of the rotating arm [[rotating arm rotating input mechanism]] at the rotating arm [[as the rotating input mechanism]].
Therefore, the combination of Tu in view of Okamoto and Liu obviously renders the limitation of claim 6.

E.  	Response to arguments of claims of Group D, specifically the representative claim 9
	1.   	Appellant argues on pages 26-27 of the brief that the rejection of the Group D claims, specifically the representative claim 9, relies on an improper combination of references. Examiner respectfully disagrees because Appellant seems to read “Tu’s user interface 202” limited to be only a touch screen user interface, while Tu further discloses the user interface 202 including speakers or others (see at least ¶ [0043], disclosing the user interface 202 including a touch-screen interface, audio components (e.g., speakers), and others) outputting audible sounds, such as incoming calls for notifying the user (see ¶ [0034]: last 4 lines.) Furthermore, Tu discloses receiving a user request to inactivate the user interface of the electronic device from an active state [[construed as to activate the quiet mode of the electronic device from an inactive state; see the above note (ii) or the above Response section (B)(1)]] (see Tu at least ¶ [0190]:1-6, disclosing receiving a user request by pressing a physical button on the electronic device to inactivate the user interface 202 from an active state, i.e., to activate the quiet mode of the electronic device from an inactive state; see the above note (ii) or the discussion in the Response section (B)(1).) Based on at least the aforementioned teachings, in the case of the user interface being speakers, Tu discloses receiving a user request [[by pressing a physical button]] to activate the quiet mode of the electronic device from an inactive state or to inactivate the speakers of the electronic device from an active state, but fails to disclose “wherein activating the quiet mode of the electronic device or inactivating the speakers of the electronic device further comprises activating a silent mode at the electronic device.”
	Vaughn teaches wherein activating the quiet mode of the electronic device from an inactive state or inactivating the speaker of the electronic device from the active/normal state further comprises activating a silent mode at the electronic device, thereby eliminating the audible ringing/sound in a silent mode, when it is not appropriate (see at least Vaughn ¶¶ [0009], [0010], [0012], disclosing the user manually set to activate the silent mode or quiet mode of the electronic device from an active state or to inactivate the speaker 108 from an active/normal state, thereby eliminating the audible ringing/sound in a silent mode, when it is not appropriate.) Thus, the combination of Tu, Okamoto and Vaughn is proper, obviously renders the limitation of claim 9, and improves for the predictable result of eliminating the audible sound in a silent mode, when necessary. Accordingly, there is the above reason a person of ordinary skill would have implemented such a feature, as it would be desirable for an electronic device to enter a silent mode when the speaker is deactivated.

F.  	Response to arguments of claims of Group E, specifically the representative claim 11
	1.   	Appellant argues on pages 28-29 of the brief that the rejection of the Group D claims, specifically the representative claim 11, relies on an improper combination of references. Examiner respectfully disagrees because Appellant again seems to read “Tu’s user interface 202” limited to be only a touch screen user interface, while Tu further discloses the user interface 202 including speakers or others (see at least ¶ [0043], disclosing the user interface 202 including a touch-screen interface, audio components (e.g., speakers), or others) outputting audible sounds, such as incoming calls for notifying the user (see ¶ [0034]: last 4 lines.) also see the above Response (E) of claim 9, if necessary.) Such a combination would be possible, as it is possible to “highlight” an affordance when it is displayed on the touch screen display, as taught by the Vaughn reference. Accordingly, the combination of references proposed by the Examiner is proper.

G.  	Response to arguments of claims of Group F, specifically the representative claim 14
	1.   	Appellant argues on pages 29-31 of the brief that the rejection of the Group F claims, specifically the representative claim 14, relies on an improper combination of references. Examiner respectfully disagrees because Appellant again seems to read “Tu’s user interface 202” limited to be only a touch screen user interface, while Tu further discloses the user interface 202 including speakers or others (see at least ¶ [0043], disclosing the user interface 202 including a touch-screen interface, audio components (e.g., speakers), or others) outputting audible sounds, such as incoming calls for notifying the user (see ¶ [0034]: last 4 lines.) Therefore, in the case of the user interface being speakers, a person of ordinary skill would have combined the disclosure of Chang with the disclosure of Tu such that when the display screen is transitioned from the first state to the second state, Tu’s touch display screen or Tu’s display with a quiet mode icon is displayed that indicates that the quiet mode of the electronic device is active. In other words, when a quiet mode is active, the speaker, as the user interface, is inactive in Tu while Tu’s the touch display screen and the display are active to display a quiet 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JIMMY H NGUYEN/
Primary Examiner, Art Unit 2626

Conferees:
/TEMESGHEN GHEBRETINSAE/            Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                            
		/AMARE MENGISTU/                                    Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                    
	
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.